DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2014/0247227).
With respect to claim 1, Jiang et al. discloses a method of operating a device (Fig 3), the device including an electroactive polymer actuator (item 108) comprising: an electrode layout (items 107 and 109) arranged to receive a control signal (from 110); and an electroactive polymer structure arranged to provide an actuation in response to the control signal (Fig 3; Paragraph 32); the method comprising: generating the control signal: wherein the control signal comprises a drive signal (Fig 5, first positive portion of voltage), wherein the drive signal arranged to cause the actuation (Paragraph 32), wherein the drive signal has a first polarity (Fig 5), wherein the control signal comprises a reset signal (Fig 5, tail end of signal) with a second polarity (Fig 5), wherein the second polarity is opposite to the first polarity (Fig 5), wherein the reset signal precedes and/or follows the drive signal (Fig 5); and applying the control signal to the electrode 
With respect to claim 4, Jiang et al. discloses the method as claimed in claim 1, wherein the reset signal is applied during a reset signal duration which is between 0.01 seconds and 1 second (Fig 5).
With respect to claim 6, Jiang et al. discloses the method as claimed in claim 1, wherein the drive signal has a drive signal duration, wherein during the entire drive signal duration, or an end portion of the drive signal duration, the drive signal has a first polarity, and least a portion of the reset signal comprises a second polarity, wherein the second polarity is opposite to the first polarity (Fig 5).
With respect to claim 7, Jiang et al. discloses the method as claimed in claim 1, wherein the reset signal comprises of a variable signal or an alternating signal (Fig 5).
With respect to claim 8, Jiang et al. discloses the method as claimed in claim 1, wherein the reset signal comprises of a plurality of reset signal pulses (Fig 5).
With respect to claim 9, Jiang et al. discloses the method as claimed in claim 8 wherein the reset signal comprises of an alternating signal having a constant or a varying period (Figs 5-8).
With respect to claim 15, Jiang et al. discloses a computer program product comprising computer readable code stored on a computer readable storage medium, wherein the code, when executed on a computer, causes execution of the steps of the method as claimed in claim 1 (Paragraph 27).
With respect to claim 16, Jiang et al. discloses a device (Fig 3) comprising: an electroactive polymer actuator (item 108) comprising: an electrode layout (items 107 and 109) arranged to receive a control signal from a controller circuit (Fig 3, item 110); and an electroactive polymer structure arranged to provide an actuation in response to the control signal (Fig 3, paragraph 32); wherein the controller circuit is arranged to control the electroactive polymer actuator (Fig 3), wherein the controller is arranged to generate the control signal (Fig 3, paragraph 32), wherein the control signal comprises a drive signal (Fig 5, first positive portion of signal), wherein the drive signal arranged to cause the actuation (Fig 3, paragraph 32), wherein the drive signal has a first polarity (Fig 5), wherein the control signal comprises a reset signal (Fig 5, second portion of signal) with a second polarity (Fig 5), wherein the second polarity is opposite to the first polarity (Fig 5), wherein the reset signal precedes and/or follows the drive signal (Fig 5), wherein the control circuit applies the control signal to the electrode layout (Fig 3), wherein a level of the reset signal is smaller than a level of the drive signal (Fig 5, wherein the negative voltage is “smaller” than the positive voltage).
With respect to claim 17, Jiang et al. discloses the device as claimed in claim 16, further comprising a processor circuit and a memory (Paragraph 27).
With respect to claim 19, Jiang et al. discloses the device as claimed in claim 16, wherein the reset signal is applied during a reset signal duration which is between 0.01 seconds and 1 second (Fig 5).
With respect to claim 20, Jiang et al. discloses the device claimed in claim 16, wherein the reset signal comprises a plurality of reset signal pulses, wherein the reset .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. in view of Vilkomerson et al. (US 2015/0044386).
With respect to claim 3, Jiang et al. discloses the method as claimed in claim 1.
Jiang et al. does not disclose that the reset signal has a reset signal level such that the electric field across the electroactive polymer structure caused by the reset signal when applied to the electrode arrangement is between 10 volts per micron and 300 volts per micron.
Vilkomerson et al. teaches a piezoelectric device in which the reset signal has a reset signal level such that the electric field across the electroactive polymer structure caused by the reset signal when applied to the electrode arrangement is between 10 volts per micron and 300 volts per micron (Paragraph 35).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the driving voltage of Vilkomerson et al. with the device of Jiang et al. for the benefit of ensuring the proper operation of the piezoelectric actuator (Paragraph 35 of Vilkomerson et al.). 
With respect to claim 18, Jiang et al. discloses the device as claimed in claim 16.
Jiang et al. does not disclose that the reset signal has a reset signal level such that the electric field across the electroactive polymer structure caused by the reset signal when applied to the electrode arrangement is between 10 volts per micron and 300 volts per micron.
Vilkomerson et al. teaches a piezoelectric device in which the reset signal has a reset signal level such that the electric field across the electroactive polymer structure caused by the reset signal when applied to the electrode arrangement is between 10 volts per micron and 300 volts per micron (Paragraph 35).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the driving voltage of Vilkomerson et al. with the device of Jiang et al. for the benefit of ensuring the proper operation of the piezoelectric actuator (Paragraph 35 of Vilkomerson et al.). 
Allowable Subject Matter
Claims 2, 5, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest the features of claims 2, 5, and 10-14, in combination with their respective parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837